Cooper, J.,
delivered the opinion of the court.
In 1853, one Frazer conveyed the locus in. quo to the county of Hancock, in consideration, as is recited in the deed, of the sum of $5 paid to him by the president of the Board of Police . of said county. On the land so conveyed the county erected *812the court-house and jail of said county. In 1868, the county-site was removed to the town of Bay St. Louis. In 1870, Frazer conveyed the land to appellant, who then went into possession thereof. This suit was instituted in 1874.
There is no evidence in the record showing that Frazer was in possession of the property after the removal of the county-site.
The deed from Frazer to the county conveys the land to the county, habendum: to have and to hold forever, for county purposes.
It is contended by appellant that the conveyance was conditional upon the continual use of the property for county purposes, and that the removal of the county-site, ipso facto, determined the county’s title. There is nothing in the deed from which it can be inferred that it was the intention of the grantor, or of the county authorities, to devote the property to any special county use; and by the terms of the conveyance it might be devoted as well to one county purpose as another. We do not think that the mere removal of the county-site was evidence of an intention on the part of the county authorities either to abandon the property or to devote it to any other than county purposes. So far as the record shows, it may be, and in the absence of proof to the contrary we must presume it to be, the purpose of the Board of Supervisors^ use the same in such manner and for such purposes as will preserve it to the county. The mere fact that the county-site has been removed to another place did not have the effect of divesting title. The most that can be said is, that it might have been such evidence of abandonment as to have authorized the grantor to enter for breach of the condition on which the county held title, if the deed had been so worded as to devote it exclusively to use for a court-house.
We are therefore of opinion that the judgment is correct, and it is affirmed.